Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 01/05/2021 has been entered and made of record. Claims 36-63 are currently pending of which claims 36, 49, 50, and 63 are independent.	
Response to Arguments
Applicant’s arguments, see Page 19, filed 01/05/2021 with respect to 36, 49, 50 and 63 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 36-63 has been withdrawn. 
Allowable Subject Matter
Claims 36-63 (renumbered 1-28) are allowed.
The instant application relates generally to a processing of pixels in connection to video coding to improve chroma values of pixels. [0009]
Prior art was found for the claims as follows:
Berbecel et al. (US 20170118489 A1) hereinafter “Berbecel”
[0002] This application relates generally to video encoding and decoding, including high dynamic range (HDR) non-constant luminance video encoding and decoding.
Tourapis et al. (Enhanced Luma Adjustment Methods, JCTVC-W0052, ITU-T SG 16 WP 3 and ISO/1EC JTC 1/SC 29AVG 11 23rd Meeting: San Diego, USA, 19-26 February 2016) hereinafter “Tourapis”.

Ye et al. (US 20160330457 A1) hereinafter “Ye”
Ye’s disclosure relates to systems, methods, and instrumentalities for color gamut conversion (e.g., color space conversion). [0005]
Berbecel discloses A method for encoding a first pixel first pixel in a picture (FIG. 1, Fig. 6 Encoder, FIG. 7 illustrates a flowchart of a method for non-constant luminance video encoding in accordance with embodiments of the present disclosure.[0013]), the first pixel having a color in a first color space (video encoder 100 receives R, G, and B components of a pixel as input … 0022) , the method comprising: 
obtaining a filtered value of the first color component for the first pixel which is larger than or equal to the obtained lower limit and lower than or equal to the obtained upper limit (BERBECEL, smooth a first color component of a pixel to provide a filtered first color component; step 702, FIG. 7, para 0058);  8Attorney Docket No. 4015-10781 Client Reference No. P51335-US2
calculating a luma component value and chroma component values for the first pixel based on a smoothed value of the color in the first color space comprising a value of the first color component in the color in the first color space replaced by the filtered value of the first color component (Berbecel “At step 802, a luma component of a pixel being decoded is spatially low-pass filtered based on a first color component of the pixel and at least one of a second or third color component of the pixel to provide a filtered luma component” 0072, 0049-0050); and 
encoding the luma component value and subsampled chroma component values (0046).  
Berbecel does not explicitly disclose, 
obtaining a lower limit of a first color component of the first pixel in the first color space based on a distance between the color and a first distorted version of the color in a second color space; 
obtaining an upper limit of the first color component of the first pixel in the first color space; and 
However Tourapis discloses,
obtaining a lower limit of a first color component of the first pixel in the first color space (Tourapis, minimum bound for luminance component Y’ is computed as, Y’low_bound,=(R’bound, G’bound, B’bound) , Equaton 28, page 3, Equation 30, page 4); 
obtaining an upper limit of the first color component of the first pixel in the first color space (Tourapis, minimum bound for luminance component Y’ is computed as, Y’high_bound,=(R’bound, G’bound, B’bound) , Equaton 29, page 3, Equation 31, page 4); and 
Berbecel-Tourapis does not explicitly disclose the “obtaining an upper limit of the first color component of the first pixel in the first color space” as being “based on a distance between the color and a second distorted version of the color in the second color space.” 
Ye discloses “determining a value of the first component in the second color space that corresponds with the point based on the first distance …, 0012, 0019, ab, Fig. 8. However, Ye does not describe the determined “value of the first component” as “an upper limit” as recited in the claim and the distance in Ye is not “a distance between the color and a second distorted version of the color in the second color space.” As recited in the claim. Therefore, Ye does not explicitly disclose “…based on a distance between the color and a second distorted version of the color in the second color space.”
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination.  
“obtaining an upper limit of the first color component of the first pixel in the first color space based on a distance between the color and a second distorted version of the color in the second color space.” as well as the combination of all the limitations within the independent claims and Applicant's enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/          Examiner, Art Unit 2481                                                                                                                                                                                              /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481